Judgment affirmed, with costs. Memorandum: The plaintiff’s cause of action alleged in the complaint is for breach of contract and he demands judgment for the value of the use and occupation of his farm during the time that it was in’ possession of the defendant. He proved such value on the trial and was entitled to recover the same as special damages. (Smith v. Steward, 6 Johns. 46; Castle v. Armstead, 168 App. Div. 466; affd., 219 N. Y. 615.) Even though there were some portions of the charge of the court which were subject to exception, the defendant was not aggrieved by the verdict of the jury awarding plaintiff dam*825ages for loss of use and occupation of his premises. All concur. (The judgment is for plaintiff in an action to recover value of occupation of farm.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.